ACCEPTED
                                                                                                     01-15-00614-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                7/16/2015 4:12:45 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK
                                    CAUSE NO. 1049518

ASSET LIQUIDATION GROUP                        '   IN THE COUNTY COURT
                                               '                               FILED IN
VS.                                            '   AT LAW NUMBER1st COURT OF APPEALS
                                                                 3 OF
                                               '                       HOUSTON, TEXAS
DANTE WADSWORTH                                '   HARRIS    COUNTY,7/16/2015
                                                                     TEXAS 4:12:45 PM
                                                                    CHRISTOPHER A. PRINE
                                                                            Clerk
                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Asset Liquidation Group, desires to appeal from the Take-Nothing Judgment

which was signed by this Court on May 4, 2015.

       Plaintiff, Asset Liquidation Group, appeals to the First or Fourteenth Court of Appeals,

Houston, Texas.

                                            Respectfully submitted,

                                            /s/ Jody D. Jenkins
                                            JODY JENKINS
                                            SBN: 24029634
                                            Jenkins, Wagnon & Young, P.C.
                                            P.O. Box 420
                                            Lubbock, Texas 79408-0420
                                            (806) 687-9172
                                            FAX (806) 771-8755
                                            jjenkins@jwylaw.com
                                            ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument has
been served upon the following via the Court’s Electronic Filing System on this 7th day of July,
2015.

John Mastriani
The Mastriani Law Firm
P.O. Box 460174
Houston, Texas 77056
service@mastrianilaw.com
                                            /s/ Jody D. Jenkins
                                            Jody D. Jenkins